Citation Nr: 1127435	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, claimed as due to asbestos or herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has consolidated the two separate issues that were listed on the statement of the case (entitlement to service connection for COPD and entitlement to service connection for emphysema) into a single issue (entitlement to service connection for a pulmonary disability, to include COPD and emphysema).  This new issue still includes full consideration of both individual claimed diagnoses, COPD and emphysema.  This recharacterization also constitutes a broadening of the Veteran's claim to include consideration of any other pulmonary disability with which the Veteran has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

At the March 2011 hearing, the undersigned agreed to hold the record open for 60 days so that the Veteran may submit additional evidence.  No evidence was submitted by the Veteran in that timeframe, and there is no indication that such evidence is forthcoming.  Therefore, the Board will proceed with the adjudication of the Veteran's appeal.

The record reflects that The American Legion revoked its power of attorney in December 2010.  The Veteran has not acquired a new representative, and he is thus unrepresented in this appeal.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a pulmonary disability, to include COPD and emphysema, that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSION OF LAW

A pulmonary disability, to include COPD and emphysema, was not incurred in or aggravated by active service, to include as a result of exposure to asbestos or herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in June 2009 and July 2009 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The June 2009 letter contained express notification with respect to establishing his claimed asbestos exposure and a relationship between such exposure and his pulmonary disability, while the July 2009 letter provided notice with respect to the herbicide exposure element of his claim.  Both letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the July 2009 notice letter was not issued prior to the initial adjudication of the Veteran's claim earlier that month.  His claim, however, was subsequently readjudicated in the December 2009 statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his identified private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran's records to be sent to an appropriate examiner to review and render an opinion on the relationship, if any, between the Veteran's current pulmonary disability and his military service, to include his asbestos exposure.  The Board finds that the resulting December 2009 VA opinion is adequate for the purpose of determining entitlement to service connection for a pulmonary disability.  This opinion reflects a thorough review of the claims folder.  Its etiology opinion provides a detailed rationale that includes citation to pertinent medical principles and the facts of the Veteran's claim.  For these reasons, the Board concludes that the December 2009 VA opinion in this case provides an adequate basis for a decision.  

Because the Veteran underwent a bilateral single lung transplant in May 2009, the Board finds there was no prejudice to the Veteran in requesting an opinion rather than an examination with opinion.  The Board also finds that an opinion was not necessary with respect to the herbicide exposure element of the Veteran's claim, as there is no competent evidence of record to suggest a relationship between his pulmonary disability and any herbicide exposure.  

In this regard, the Board notes the case of Robinson v. Mansfield, 21 Vet. App. 545 (2008), wherein the Court held that the Board is not obligated to investigate all possible theories of entitlement.  In reaching that conclusion, the Court observed that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  The Court determined that, had Congress had wanted the Secretary to automatically provide an examination on all possible theories, § 5103A would not read the way it does.  In this regard, the Court concluded that, if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.

As a lay person, the Veteran is not competent to offer an opinion on complex medical questions, such as whether any of his current symptoms are attributable to herbicide exposure.  Therefore, this is not a case in which the Veteran's beliefs alone can serve to establish any association between the Veteran's claimed disability and herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As there is no competent evidence suggesting any such association, the Board finds that an examination or opinion addressing that theory is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, even assuming that herbicide exposure occurred, the Board finds that obtaining another examination or opinion to clarify the matter is not necessary in this instance.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a pulmonary disability, to include COPD and emphysema.  He essentially contends that this disability developed as a result of his in-service asbestos exposure.  A theory of entitlement to service connection based on herbicide exposure has also been advanced.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

In the case at hand, the Veteran has described having been exposed to asbestos while stationed aboard the USS Sacramento in approximately 1971 to 1972.  In his July 2009 notice of disagreement, the Veteran reported that the ship was in dry dock being overhauled for nearly a year.  He stated that "every steam fitting and pipe throughout the ship which was wrapped in asbestos had that asbestos removed.  Our berthing compartment was full of it.  There was asbestos on the floor, and falling like snow from the unwrapped pipes.  We weren't provided any form of breat[h]ing apparatus for protection."  The Veteran also provided a highly detailed description of his in-service asbestos exposure at his March 2011 Board hearing.

The Veteran's service personnel records reflect that he served aboard the USS Sacramento from September 1969 through the duration of his service.  Given the Veteran's Navy service and his highly credible descriptions of his duties in service, the Board will presume that the Veteran was exposed to asbestos in service.  

The evidence of record also reflects that the Veteran has a current disability, as his private medical records reflect a COPD diagnosis and the December 2009 VA opinion notes a diagnosis of "COPD (emphysema)."  As noted above, the Veteran underwent a bilateral single lung transplant in May 2009.

Service connection, however, must ultimately be denied based on an absence of competent nexus evidence linking the Veteran's current pulmonary disability to his in-service asbestos exposure.  

The December 2009 VA opinion notes that, according to the medical records, the Veteran began to experience shortness of breath with exertion in 2000.  He was diagnosed with COPD in approximately 2001.  He was on home oxygen.  He smoked two packs of cigarettes per day for approximately 40 years.  He continued to smoke after his COPD diagnosis, until April 2005.  His CTs and chest x-rays showed air trapping, hyperinflation of lungs, chronic scarring in the midlobe, advanced emphysematous changes, bullous changes, traction bronchiectasis, flattened diaphragm, centrilobal emphysema.  His pulmonary function tests (PFTs) consistently revealed airway obstruction, air trapping.  A December 2004 PFT demonstrated "severe obstructive airway disease."  Radiography and PFT results were all consistent with emphysema.  The private treatment records did not discuss an association between COPD and asbestos exposure.  There was no evidence of bronchoalveolar lavage done prior to surgery, which, if done, would have revealed asbestos bodies if they were present.  Additionally, the VA physician noted, there was no evidence of asbestos bodies in the sputum.  An August 2006 sputum culture was identified in October 2006 as the bacteria Mycobacteria Gorondae (nontuberculosis) which could produce the clinical syndrome of progressive pulmonary disease.  The VA physician noted that chest x-ray with this bacteria shows nodules, fibrosis, and cylindrical bronchiectasis in the mid-lung fields and granulomatous inflammation.  The Veteran continued treatment for this bacterium after his lung transplant in May 2009.

The VA physician diagnosed "COPD (emphysema)" and opined that, based on the evidence above, the Veteran's emphysema was more than likely a result of his long-term tobacco abuse with contributions from the Mycobacterium Gorondae infection.  The VA physician cited the following as specific evidence he reviewed and considered in forming his opinion: diagnostic criteria including chest x-rays, chest CTs, and lab tests, including sputum and blood, the Veteran's history of smoking, the Veteran's treatment records, and the claims file.  The physician's rationale for his opinion was that diagnostic criteria (including PFTs, imaging, chest x-rays, and chest CTs) were consistent with a diagnosis of emphysema.  He also noted lab verification of the presence of the bacteria Mycobacteria Gorondae, and the Veteran's smoking history of two packs per day for over 40 years.  He stated that no new evidence has been submitted to support asbestos-related lung disease.  He further noted that asbestosis is a restrictive pulmonary disease and that the CT scan and x-rays do not show patterns consistent with asbestos exposure.  He concluded that the Veteran's COPD/emphysema is most likely caused by or a result of his significant smoking history of two packs per day for over 40 years.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the December 2009 VA medical opinion highly probative to resolving the issue of entitlement to service connection for a pulmonary disability.  This report discusses the Veteran's pertinent medical history and describes relevant findings from diagnostic testing.  The VA physician explains his opinion through citation to the facts of the Veteran's case, including the Veteran's history of smoking and the obstructive nature of his pulmonary disability, and through reference to pertinent medical principles, including the restrictive nature of asbestososis.  The Board thus finds that the VA physician has provided adequate rationale to render his opinion highly probative to the question at hand.

The Board notes that the only contrary opinions of record come from the Veteran and his spouse, who believe there is a link between the Veteran's in-service asbestos exposure and his current pulmonary disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as lay people, the Veteran and his spouse are not competent to offer testimony on a complex medical question such as linking the Veteran's COPD/emphysema to in-service asbestos exposure that occurred approximately four decades prior to the COPD diagnosis.  Thus, in the absence of competent medical evidence of a link between the Veteran's pulmonary disability and his in-service asbestos exposure, service connection for a pulmonary disability based on asbestos exposure is not warranted.

The Board has also considered whether service connection may be granted under a different theory of entitlement.  The Board finds, however, that direct service connection is not available based on an absence of a pulmonary disability in service.  Specifically, the February 1969 enlistment examination report and the December 1972 release from active duty examination report both reflect that the Veteran's lungs and chest were clinically normal upon his entrance into and separation from service.  The Veteran's service treatment records do not otherwise reflect that he ever complained of or sought treatment for symptoms of a pulmonary condition during service.  

In terms of evidence of post-service disability, the Veteran testified at his March 2011 hearing that he did not experience breathing problems, such as coughing or shortness of breath, while he was in service.  He noted that he first began to experience chronic symptoms of COPD when he was 50 years old.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board further notes that the medical evidence of record indicates that the Veteran was not diagnosed with COPD or emphysema until approximately 2001, and that he first reported experiencing shortness of breath in 2000, which is nearly 40 years following his separation from service.  

The Board acknowledges that the Veteran and his spouse testified at the March 2011 hearing that the Veteran has been treated for bronchitis and pneumonia on several occasions since the 1970s, and that his symptoms would clear up with antibiotics.  There is, however, no competent evidence suggesting that these incidents are related to the Veteran's current COPD/emphysema.  Furthermore, even if such incidents were related, given the Veteran's acknowledgement that he did not experience any symptomatology while on active duty, these bouts apparently began after service and, thus, do not establish a continuity of symptomatology from service.  In an absence of credible lay evidence or competent medical evidence otherwise linking the Veteran's pulmonary disability to his military service, direct service connection must be denied.  

Finally, the Board has considered whether the Veteran may be granted service connection for a pulmonary disability, to include COPD and emphysema, on a presumptive basis based on in-service herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2010).  Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange 38 C.F.R. § 3.307(a)(6)(iii).  "Service in Vietnam' means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

Even if it were presumed that the Veteran actually set foot in Vietnam, the Board finds that presumptive service connection for a pulmonary disability based on exposure to Agent Orange is not warranted.  First, the Board notes that the applicable regulations do not provide for presumptive service connection for COPD and emphysema based on herbicide exposure.  Second, the Veteran has submitted not submitted any medical evidence asserting such a relationship.  Therefore, the Board finds that entitlement to service connection for a pulmonary disability based on Agent Orange exposure is not warranted.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's pulmonary disability and his military service, to include any in-service asbestos or herbicide exposure.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a pulmonary disability, to include COPD and emphysema, is not warranted. 



ORDER

Entitlement to service connection for a pulmonary disability, to include COPD and emphysema, claimed as due to asbestos or herbicide exposure, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


